Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
	This action is in response to the papers filed December 16, 2020.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 15, 2021 has been entered.

Amendments
	Applicant’s amendments to the claims, filed December 16, 2020, is acknowledged.
	Applicant has amended claims 1.
	Claims 2 and 8 are cancelled.
	Claims 1, 3-7, 9-14 are pending
	Non-elected claims 7, 9-14 are withdrawn from consideration.
	Claims 1, 3-6 are under examination.

Sequence Compliance
	As indicated in the Advisory Action mailed January 6, 2021, Applicant’s amendments to the specification, filed December 16, 2020, corrected issues under Sequence Compliance as outlined on page 3 of the Office Action mailed October 16, 2020.

Priority
	Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119 (a)-(d) based on Korean Patent Application No. KR10-2016-0096469 filed July 28, 2016. Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55, filed September 1, 2020. Receipt is acknowledged of a certified English translation of said foreign patent application, filed September 3, 2020.
	
Information Disclosure Statement
As indicated in the Advisory Action mailed January 6, 2021, Applicant has clarified the record as to the publication date of the Wong thesis in the Information Disclosure Statement (IDS) filed December 16, 2020, as discussed on pages 4-5 of the Office Action mailed October 16, 2020.

Specification
	The prior objection to the disclosure for failing to comply with the sequence rules is withdrawn. Applicant’s amendments to the specification, filed December 16, 2020, corrected said deficiencies.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites wherein the somatic cell is a “somatic cell extracted from urine” and a “G cell”. The specification fails to define a “somatic cell extracted from urine” and a “G cell”. The recitation is considered indefinite because it is unclear what Applicant considers to be a “somatic cell extracted from urine” and a “G cell”. More precisely, such a recitation renders unclear what is the starting cell type (i.e. the somatic cell type) used in the independent claim 1. 


The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3-6 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains 
Independent claim 1 recites a method of direct conversion from a “somatic cell” into a hepatic stem cell, a hepatocyte, and a cholangiocyte comprising a step of introducing a composition comprising:
(1) at least one selected from the group consisting of “OCT4 protein, a nucleic acid molecule encoding OCT4 protein, and a vector into which the nucleic acid molecule encoding OCT 4 protein is introduced”, and
(2) at least one selected from the group consisting of “NR4A1 protein, NR4A2 protein, a nucleic acid molecule encoding NR4A1 protein, a nucleic acid molecule encoding NR4A2 protein, a vector into which the nucleic acid molecule encoding NR4A1 protein is introduced, and a vector into which the nucleic acid molecule encoding NR4A2 protein is introduced”. 
In addition, dependent claim 5 recites wherein the somatic cell is at least one selected from the group consisting of “fibroblast, epithelial cell, muscle cell, neural cell, hair cell, dermal papilla cell, hair follicular cell, oral epithelial cell, somatic cell extracted from urine, gastric mucosal cell, goblet cell, G cell, B cell, pericyte, astrocyte, blood cell, neural stem cell, hematopoietic stem cell and mesenchymal stem cell”. 
Therefore, the claims are directed to a method step of introducing to a broad genus of somatic cells a composition comprising (1) OCT4 and NR4A1 or (2) OCT4 and NR4A2, whereby the method step achieves the direct conversion of the broad genus of somatic cells into hepatic stem cells, hepatocytes, and cholangiocytes.

Furthermore, Example 6 discloses achieving direct conversion of fibroblast into hepatic stem cells and hepatocytes using the four combinations of factors (page 35, lines 11-24), and differentiation of the induced hepatic stem cells into cholangiocytes by an additional step of culturing the induced hepatic stem cells embedded in collage gel with cholangiocyte differentiation (CLD) medium for 3 days (see Example 6-4 on pages 37-38; see page 22, lines 22-38, with respect to Referential Example 3; compare to claim 6). However, under the broadest reasonable interpretation, the independent claim 1 encompasses methods of direct conversion of a fibroblast into a cholangiocyte comprising only a single method step of introducing OCT4 and NR4A1/NR4A2. Thus, the specification fails to disclose a reduction to practice of a method step of introducing 
Serrano et al. “Silencing of hepatic fate-conversion factors induce tumorigenesis in reprogrammed hepatic progenitor-like cells”, Stem Cell Research & Therapy 7:96, July 27, 2016, pages 1-15, of record in IDS, teaches the direct conversion of mouse embryonic fibroblasts (MEF) into hepatocyte-like cells with progenitor-like features (iHepL cells). See Abstract. Generally, Serrano teaches generating iHepL cells from MEFs “by expression of reprogramming factors together with hepatic fate-conversion factors” (first paragraph on page 2). Specifically, Serrano teaches infecting MEFs with vectors expressing Gata4, Foxa2, Hnf4a, Hhex, Hnf1a, and Hnf6a, with OSK/M (Oct4, Sox2, Klf4/Myc) and culturing the infected MEFs in hepatocyte conditioned medium (HCM) for 18 days. See page 4, col. 2, first paragraph. That is, Serrano teaches introducing into fibroblasts a composition comprising vectors expressing OCT4 and HNF4a (i.e. “HNF4α”). However, Serrano does not teach the direct conversion of other somatic cell types (besides fibroblasts) into iHepL cells.
Furthermore, Serrano teaches that the iHepL cells were transplanted into mice where they differentiated into hepatocytes and cholangiocytes. See Abstract. That is, Serrano teaches that differentiation of the iHepL cells into hepatocytes and cholangiocytes required an additional method step of in vivo transplantation.
Suzuki, Atsushi, US 2013/0071365 A1, of record in IDS, teaches a method of direct conversion from a non-hepatic cell to a hepatocyte, the method comprising a step of introducing a composition comprising a vector expressing the gene of HNF3α, HNF3β, or HNF3γ and the gene of HNF4α (see ABSTRACT, "An object of the present invention is to produce hepatic cells from non-hepatic cells that can be obtained less invasively and at low cost. The gene of HNF3α, HNF3β, or HNF3γ and the gene of HNF4α are transduced into non-hepatic cells. The present invention 
Furthermore, Suzuki does not report generation of cholangiocytes.
Simeonov et al., US 2015/0376570 A1 (published: December 2015), discloses methods of converting non-hepatocyte cells into hepatocytes. See Abstract. Specifically, Simeonov identified FOXA1, FOXA2. FOXA3, HNF1A, HNF4A, and GATA4 as “key reprogramming factors that can reprogram human non-hepatocyte cells to human induced hepatocytes” (paragraph [0011]; see also [0186]). Simeonov discloses that the non-hepatocyte cell (i.e. somatic cell) include fibroblasts, bone marrow cells, cord blood cells, endothelial cells, keratinocytes, mesangial cells, and embryonic stem cells (paragraph [0074]). However, Simeonov only reduces to practice the conversion of fibroblasts into hepatocytes (see working examples; for example, see Example 5 on page 24 and paragraph [0200]).
Furthermore, Simeonov does not report generation of cholangiocytes.
Accordingly, this limited information is not deemed sufficient to reasonably convey to one skilled in the art of the structural changes and/or material acts to the instantly claimed method that will necessarily and predictably achieve the direct conversion of a broad genus of somatic cells into hepatic stem cells, hepatocytes. Furthermore, this limited information is not deem sufficient to reasonably convey to one skilled in the art of the structural changes and/or material acts to the instantly claimed method comprising a step of introducing OCT4 and NR4A1/NR4A2 whereby the step is minimally sufficient to achieve the direct conversion of a somatic cell (e.g. fibroblast) into a cholangiocyte.

Dependent claims 3-6 are included in the basis of the rejection because they do not correct the deficiencies of the claim upon which they depend. 

35 USC § 102 and 103
The prior rejections under 35 U.S.C. 102 and 103 are withdrawn. In papers filed December 16, 2020, Applicant amended the independent claim 1 to recite a composition consisting of OCT4 and at least one selected from the group consisting of NR4A1 and NR4A2, necessitating new grounds of rejection.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Serrano et al. "Silencing of hepatic fate-conversion factors induce tumorigenesis in reprogrammed hepatic progenitor-like cells", Stem Cell Research & Therapy 7:96, July 27, 2016, pages 1-15, of record in IDS; in view of Pei et al. “NR4A orphan nuclear receptors are transcriptional regulators of hepatic glucose metabolism” Nat Med. 2006, 12(9):1048-55; and Hu et al. “Accelerated Partial Hepatectomye-Induced Liver Cell Proliferation Is Associated with Liver Injury in Nur77 Knockout Mice” The American Journal of Pathology, Vol. 184, No. 12, 3272-3283 (2014).

Page 13, last paragraph, of the instant specification defines the term "hepatic stem cell" as "a cell having the potential to differentiate into a hepatocyte and a cholangiocyte". Serrano teaches that the iHepL cells differentiated into hepatocytes and cholangiocytes. See Abstract. Therefore, Serrano teaches the direct conversion of mouse embryonic fibroblasts (MEF) into hepatic stem cells under the broadest reasonable interpretation.
Generally, Serrano teaches generating iHepL cells from MEFs “by expression of reprogramming factors together with hepatic fate-conversion factors” (first paragraph on page 2). Specifically, Serrano teaches infecting MEFs with vectors expressing Gata4, Foxa2, Hnf4a, Hhex, Hnf1a, and Hnf6a, with OSK/M (Oct4, Sox2, Klf4/Myc) and culturing the infected MEFs in hepatocyte conditioned medium (HCM) for 18 days. See page 4, col. 2, first paragraph. That is, Serrano teaches introducing into fibroblasts a composition comprising vectors expressing OCT4 and HNF4a (i.e. “HNF4α”).
Serrano does not teach wherein the composition further comprises a vector comprising NR4A1 (also known as Nur77; see page 14, lines 19-20, of the instant specification).
Prior to the effective filing date of the instantly claimed invention, Pei is considered relevant prior art for teaching a step of introducing vectors expressing Nur77 (i.e. NR4A1) into primary mouse hepatocytes (page 1049, col. 2). Examiner further notes that Pei teaches that Nur77 works with HNF4α to promote transcription of gluconeogenic genes (page 1051, col. 1, “Our data indicate that Nur77 works together with PGC-1a as well as with HNF-4α to promote transcription of certain gluconeogenic genes”; see also page 1051, col. 2, “Although Nur77 activity did not require coactivation by PGC-1α, the combination of Nur77, HNF-4α and PGC-1a had a marked effect on 
Prior to the effective filing date of the instantly claimed invention, Hu is considered relevant prior art for teaching that Nur77 (i.e. NR4A1) is essential for regulating liver regeneration and promotes hepatocyte proliferation (Abstract, “Overall, Nur77 appears essential for regulating early signaling of liver regeneration by modulating cytokine-mediated inflammatory, apoptotic, and energy mobilization processes”; page 3274, col. 2, “These findings further support the notion that induced nuclear Nur77 in hepatocytes may be required to promote hepatocyte proliferation in response to PH”). Furthermore, Hu teaches that Nur77 KO (knock-out) livers incurred hepatocyte apoptosis (Abstract, “Despite accelerated regeneration, Nur77 KO livers paradoxically incurred necrosis, hepatocyte apoptosis, elevated serum alanine aminotransferase activity, and Kupffer cell accumulation”).
Therefore, prior to the effective filing date of the instantly claimed invention, it would have been prima facie obvious to one of ordinary skill in the art to modify the composition, as taught by Serrano, to further comprise NR4A1 (i.e. Nur77), as taught by Pei, with a reasonable expectation of success because Pei teaches a step of introducing vectors expressing Nur77 (i.e. NR4A1) into primary mouse hepatocytes (i.e. somatic cells). An artisan would be motivated to modify the composition, as taught by Serrano, to further comprise NR4A1 (i.e. Nur77), as taught by Pei, because Hu teaches that Nur77 promotes hepatocyte proliferation.
Examiner notes that Hu teaches that Nurr1 (i.e. NR4A2) works together with Nur77 as a “key transcriptional regulator of cell apoptosis, proliferation, inflammation, and energy metabolism” (pages 3272-3273, joining sentence). Furthermore, Hu teaches Nurr1 is induced in Nur77 knock-out (KO) mouse and therefore suggesting their importance in liver regeneration (pages 3280-3281, joining paragraph, “Furthermore, Nurr1 and Nor1 were also induced at 3 hours after PH in WT 
Regarding claim 4, Serrano teaches wherein the vector is retrovirus vector. See page 4, col. 2, first paragraph.
Regarding claim 5, Serrano teaches wherein the somatic cell is mouse embryonic fibroblasts (MEFs). See page 4, col. 2, first paragraph.
Regarding claim 6, Serrano teaches that the iHepL cells were transplanted into mice where they differentiated into hepatocytes and cholangiocytes. See Abstract. Therefore, Serrano teaches the recited method step under the broadest reasonable interpretation.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Serrano et al. "Silencing of hepatic fate-conversion factors induce tumorigenesis in reprogrammed hepatic progenitor-like cells", Stem Cell Research & Therapy 7:96, July 27, 2016, pages 1-15, of record in IDS; Pei et al. “NR4A orphan nuclear receptors are transcriptional regulators of hepatic glucose metabolism” Nat Med. 2006, 12(9):1048-55; and Hu et al. “Accelerated Partial Hepatectomye-Induced Liver Cell Proliferation Is Associated with Liver Injury in Nur77 Knockout Mice” The American Journal of Pathology, Vol. 184, No. 12, 3272-3283 (2014), as applied to claims 1, 4-6 above; in further view of Suzuki, Atsushi, US 2013/0071365 A1, of record in IDS.
Serrano does not teach that the composition further comprises TBX3.
Prior to the effective filing date of the instantly claimed invention, Suzuki is considered relevant prior art for teaching a method of direct conversion from a somatic cell to a hepatocyte, the method comprising a step of introducing a composition for inducing direct conversion into the 
Therefore, prior to the effective filing date of the instantly claimed invention, it would have been prima facie obvious to one of ordinary skill in the art to modify the differentiation method, as taught by Serrano, to further comprise introducing a vector into which the nucleic acid molecule encoding TBX3 is introduced, as taught by Suzuki, with a reasonable expectation of success because Serrano teaches direct conversion of MEFs into hepatic stem cells using reprogramming factors, such as Oct4, together with hepatic fate-conversion factors (page 1, col. 2, "We reasoned that concomitant expression of Oct4, Sox2, Klf4, and Myc (OSKM) together with cell fate-converting transcription factors could maintain cells in a stem-like fashion allowing their proliferation and 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES JOSEPH GRABER whose telephone number is (571)270-3988.  The examiner can normally be reached on Monday-Thursday: 7:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on (571) 272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JAMES JOSEPH GRABER/Examiner, Art Unit 1633                                                                                                                                                                                                        
/KEVIN K HILL/Primary Examiner, Art Unit 1633